USDC IN/ND case 3:20-cv-00196-JD-MGG document 14 filed 01/13/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSHUA E. WILLIAMS,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-196-JD-MGG

 WILLIAM J. REDMAN and JULIE
 LAWSON,

               Defendants.

                                 OPINION AND ORDER

       Joshua E. Williams, a federal inmate housed temporarily at the St. Joseph County

Jail, filed this lawsuit without a lawyer against Sheriff William J. Redman and Warden

Julie Lawson alleging several conditions at the jail are unconstitutional. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Williams lists several jail conditions he claims violate the

Constitution. He says he was denied access to books, was not allowed to practice his

religion, had his mail interfered with, was provided inadequate clothing and bedding,
USDC IN/ND case 3:20-cv-00196-JD-MGG document 14 filed 01/13/21 page 2 of 3


and was faced with an inadequate law library. ECF 1. He sues the sheriff and the jail’s

warden and asks for $200,000 in damages as well as injunctive relief. However, the

complaint does not link either defendant personally to the alleged violations, and any

claim for injunctive relief is now moot since he is no longer at the jail.

       To state a claim under § 1983, Williams must show that he was deprived of a

federal right and that the person responsible for the deprivation acted under color of

state law. Hanson v. LeVan, 967 F.3d 584, 597 (7th Cir. 2020) (citing Gomez v. Toledo, 446

U.S. 635, 640 (1980)). Both the warden and the sheriff have some responsibility for

running the jail, but neither is mentioned in the complaint. Therefore, whether and to

what extent each knew of or participated in the alleged violations is unclear. “[P]ersonal

involvement is a prerequisite for individual liability in a § 1983 action. Supervisors who

are simply negligent in failing to detect and prevent subordinate misconduct are not

personally involved.” Gossmeyer v. McDonald, 128 F.3d 481, 495 (7th Cir. 1997) (internal

citation omitted). Williams attaches several grievances he filed while at the jail, but none

of those suggests the warden or the sheriff were aware of the alleged violations. ECF 1-

1.

       The warden or the sheriff could be proper defendants for injunctive relief. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Williams, however, left the jail in

August 2020 for federal prison. ECF 10, 13. There is no indication that he is likely to

return. Any claim for injunctive relief is moot. See Higgason v. Farley, 83 F.3d 807, 811

(7th Cir. 1996).




                                              2
USDC IN/ND case 3:20-cv-00196-JD-MGG document 14 filed 01/13/21 page 3 of 3


       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish

v. United States, 898 F.3d 726, 738 (7th Cir. 2018). In the interest of justice, the court will

allow Williams to amend his complaint if, after reviewing this court’s order, he believes

that he can state a viable claim for relief, consistent with the allegations he has already

made. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS Joshua E. Williams leave to file an amended complaint by February

16, 2021; and

       (2) CAUTIONS Joshua E. Williams that if he does not file an amended complaint

by the deadline, this case will be dismissed under 28 U.S.C. § 1915A because the current

complaint fails to state a claim.

       SO ORDERED on January 13, 2021

                                                    /s/JON E. DEGUILIO
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               3
